 

titan

JAN 2 0 2019

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

UNITED STATES DISTRICT Co JRT

son Cti§§'ll 513 D'SJT$’§'; §§§F§RN|A
SOUTHERN DISTRICT oF CALIFORNIA T gulf DEPUTY

 

 

 

 

BY _
UNITED STATES OF AM]EZRICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or AHer November l, 1987)
ARMANDO ENCARNACION-ANGELES (1) CHSE N“mber¢ 139R5072'CAB

JAMAL MUHAMMAD, FEDERAL DEFENDERS, INC

Defendant’s Attomey
REGISTRATION No. 72817298

|:| _.
n 'THE DEFENDANTZ" '
pleaded guilty to count(S) ONE (1) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s[
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES l
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

Assessrnent: $100.00 - Waived

JVTA Assessment*: $

l:l
*Justice for Victims of Trafflcking Act Of 2015, Pub. L. No. 114-22.

@ No fme |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attor'ney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’ s economic circumstances

lamm 25, §m@l
Date of l?s'iy)’l Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

lSCRS()72-CAB

 

AO 245]3 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ARMANDO ENCARNACION-ANGELES (l) Judgment - Page 2 Of 2
CASE NUMBER: 18CR5072-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

|:l Sentence imposed pursuant to rI`itle 8 USC Section 1326(b).
|J ' The court makes the following'recommendations to the Bureau of Prisons:

l] The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

ll on or before
l:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as folloWs:
Defendant delivered on to

at , With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
//

lSCRSO'/'Z-CAB

 

